Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Gary W. Jackson appeals the district court’s order granting the Government’s motion for summary judgment and affirming the decision of the Commissioner. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Jackson v. Commissioner of Social Security, No. 2:08-cv-00041-jpj-pms, 2009 WL 2524355 (W.D.Va. Aug. 17, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.